[Cite as State v. Greer, 2014-Ohio-2370.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      26996

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MONTREILL D. GREER                                   COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 13 01 0291

                                  DECISION AND JOURNAL ENTRY

Dated: June 4, 2014



        MOORE, Judge.

        {¶1}     Defendant, Montreill Greer, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     On January 28, 2013, Officer David Gupta of the Akron Police Department

responded to a call regarding a suspect with a gun at an apartment complex in Akron, Ohio.

When the officer and his partner approached the location, Mr. Greer was walking on the

driveway of the apartment building. The officers stopped Mr. Greer and patted him down.

During the pat-down search, the officers felt a firearm in Mr. Greer’s pocket and removed it.

The officers then arrested Mr. Greer for carrying a concealed weapon.

        {¶3}     Thereafter, the Summit County Grand Jury indicted Mr. Greer on one count of

carrying a concealed weapon, in violation of R.C. 2923.12(A)(2), a felony of the fourth degree.

Mr. Greer pleaded not guilty at his arraignment, and he later filed a motion to suppress evidence.
                                                2


The trial court denied the motion, and Mr. Greer amended his plea to no contest. The trial court

found Mr. Greer guilty and imposed sentence. Mr. Greer timely filed a notice of appeal, and he

now raises one assignment of error for our review.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE AKRON POLICE ILLEGALLY SEARCHED [MR.] GREER, A RANDOM
       AFRICAN-AMERICAN PEDESTRIAN, WHO FELL OUTSIDE THE
       SUSPECT’S PRE-STOP PHYSICAL DESCRIPTION BY 9 INCHES AND
       NEARLY 100 POUNDS; LACKED CLOTHES ARTICLES APPARENT IN
       THE SUSPECT’S PRE-STOP ACCOUTREMENT DESCRIPTION; AND WAS
       WALKING ON A COMPLETELY DIFFERENT STREET THAN THE
       SUSPECT’S PRE-DESCRIBED LOCATION.

       {¶4}   In his sole assignment of error, Mr. Greer argues that the trial court erred by

failing to grant his motion to suppress the evidence because it was obtained as the result of an

unjustified stop. We disagree.

       Appellate review of a motion to suppress presents a mixed question of law and
       fact. When considering a motion to suppress, the trial court assumes the role of
       trier of fact and is therefore in the best position to resolve factual questions and
       evaluate the credibility of witnesses. Consequently, an appellate court must
       accept the trial court’s findings of fact if they are supported by competent,
       credible evidence. Accepting these facts as true, the appellate court must then
       independently determine, without deference to the conclusion of the trial court,
       whether the facts satisfy the applicable legal standard.

(Internal citations omitted.) State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8.

Accord State v. Hobbs, 133 Ohio St.3d 43, 2012-Ohio-3886, ¶ 6 (Burnside applied).

       {¶5}   The Fourth Amendment to the United States Constitution and Article I, Section

14, of the Ohio Constitution prohibit law enforcement from conducting unreasonable and

warrantless searches and seizures. When a police officer stops and detains an individual, the

stop is a seizure within the meaning of the Fourth Amendment. Delaware v. Prouse, 440 U.S.

648, 653 (1979). Courts are required to exclude evidence obtained by means of searches and
                                                3


seizures that are found to violate the Fourth Amendment. Mapp v. Ohio, 367 U.S. 643, 657

(1961).

          {¶6}   To comply with the provisions of the Fourth Amendment in the context of a

warrantless investigative stop, a law enforcement officer “must be able to point to specific and

articulable facts which, taken together with rational inferences from those facts, reasonably

warrant” the stop. Terry v. Ohio, 392 U.S. 1, 21 (1968). The propriety of an investigative stop

should be reviewed in light of the totality of the circumstances. State v. Freeman, 64 Ohio St.2d

291 (1980), paragraph one of the syllabus. The totality of the circumstances are “viewed through

the eyes of a reasonable and cautious police officer on the scene, guided by his experience and

training.” State v. Carano, 9th Dist. Summit No. 26544, 2013-Ohio-1633, ¶ 8, quoting State v.

Bobo, 37 Ohio St.3d 177, 179 (1988), quoting United States v. Hall, 525 F.2d 857, 859

(D.C.Cir.1976). “A totality of the circumstances review includes consideration of ‘(1) [the]

location; (2) the officer’s experience, training or knowledge; (3) the suspect’s conduct or

appearance; and (4) the surrounding circumstances.’” Carano at ¶ 8, quoting State v. Biehl, 9th

Dist. Summit No. 22054, 2004-Ohio-6532, ¶ 14, citing Bobo at 178-179.

          {¶7}   In his merit brief, Mr. Greer couches his assignment of error and argument in

support in terms that the police officers illegally “searched” him. However, his argument in his

suppression motion, and his argument in support of his assignment of error, appear to pertain to

the legality of the initial stop of Mr. Greer because, as Mr. Greer argues, his physical appearance

and his location at the time of the stop did not correspond to the description and location of the

suspect as reported in the dispatch log.     Accordingly, we will limit our discussion to the

investigatory stop of Mr. Greer.
                                                  4


       {¶8}    At the hearing on Mr. Greer’s motion, Officer Gupta explained that, when the

officers are dispatched, they receive dispatch notes on a monitor in their cruiser. The dispatch

notes in this case included the following:

       ***

       male left front entrance with                              19:19:42

       a gun – security states he                                 19:19:55

       pulled a gun on female in apt                              19:20:06

       there                                                      19:20:07

       caller is security officer here                            19:20:15

       male outside now                                           19:20:19

       P.D. Response area is 10                                   19:20:31

       susp is BM 508-510/160                                     19:20:51

       wearing dark jkt                                           19:21:01

       dark pants or jeans                                        19:21:10

       security did not actually see the weapon                   19:21:25

       just outside 1180 Rentar Ln                                19:21:42

       appears to be waiting for a ride                           19:21:58

       hood is up, possibly wearing a beanie cap under it         19:22:11

       lighter color hoodie under dark jkt                        19:22:46

       walking S/B twds Thornton on Manchester Rd                 19:23:26

       apprehension                                               19:23:29

       ***

       {¶9}    Based upon the dispatch notes, Mr. Greer maintains that there was no reasonable

articulable suspicion to stop him. First, Mr. Greer points out a significant discrepancy between
                                                 5


his height and weight and that of the suspect. As set forth in the notes, the suspect was reported

as 5’8” to 5’10” tall, weighing 160 pounds. At the hearing, the officer acknowledged that Mr.

Greer is 6’5” tall and weighs 250 pounds. Mr. Greer also maintains that he “lacked clothes

articles apparent” in the description, which appears to refer to the hoodie and beanie set forth in

the dispatch notes. In addition, Mr. Greer argues that the police officers stopped him on Windsor

Lane, although the dispatch notes indicated that the suspect was walking southbound towards

Thornton on Manchester Road.

       {¶10} At the suppression hearing, Officer Greer testified that he was aware from the

dispatch notes that the suspect was an African-American male wearing a dark coat, and, a few

seconds before they reached the scene, a note was added stating that the suspect was leaving the

building at that time. When the officers reached the scene, they pulled onto the end of the

driveway to the building, where they saw an African-American male with a dark coat walking

down the driveway, “and he was the only person on the driveway at the time.” Although Mr.

Greer does not share the height and weight description of the suspect as set forth in the dispatch

notes, Officer Gupta testified that he did not recall seeing the height and weight description prior

to stopping Mr. Greer. He further testified that, in his experience, height and weight descriptions

provided to dispatch can be inaccurate. In regard to the other clothing of the suspect as set forth

in the dispatch notes, the transcript is devoid of any reference to what Mr. Greer was wearing

under his dark jacket when the police officers stopped him, and we cannot say that he “lacked”

those clothing articles. Further, in regard to Mr. Greer’s location, Officer Gupta affirmed that

the dispatch notes do provide that the suspect was walking along Manchester Road, and Mr.

Greer was stopped on Windsor Lane. However, the officer specifically testified that, just

seconds prior to stopping Mr. Greer, he had received the dispatch note that the suspect was at
                                                 6


that time outside of the apartment building. The officer concluded that the portion of the notes

that indicated that the suspect was walking on Manchester Road toward Thornton probably was

received after the officers left the car to stop Mr. Greer.   Therefore, despite the discrepancies,

based upon the totality of the circumstances, including Mr. Greer’s sole presence on the

driveway outside of the apartment building, and his race, gender, and dark jacket, we conclude

that Officer Gupta had a reasonable suspicion of criminal activity to support the investigative

stop. See Carano, 2013-Ohio-1633, at ¶ 8 (totality of the circumstances includes review of “(1)

[the] location; (2) the officer’s experience, training or knowledge; (3) the suspect’s conduct or

appearance; and (4) the surrounding circumstances”).

        {¶11} Mr. Greer has further argued that the trial court improperly relied on the fruits of

the search to justify the stop. In its order denying his motion to suppress, the trial court appeared

to rely on the fact that Mr. Greer “had a gun on him at the time he was patted down” as justifying

the stop. We agree that “additional information obtained by law enforcement after the stop

cannot be used to retroactively support a reasonable and articulable suspicion of criminal

activity.”   State v. Hipp, 5th Dist. Holmes No. 12CA013, 2013-Ohio-1684, ¶ 65; State v.

Williams, 55 Ohio St.2d 82, 86 (1978) (“a search or seizure, illegal at inception, cannot be

legitimatized by the results thereof”). However, we conclude that, without reference to Mr.

Greer’s possession of a gun, and based only upon the properly considered factors available at the

time of the stop, as discussed above, there existed a reasonable suspicion of criminal activity to

justify the stop.

                                                III.

        {¶12} Accordingly, Mr. Greer’s sole assignment of error is overruled, and the judgment

of the Summit County Court of Common Pleas is affirmed.
                                                 7


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

SARAH HULBURT, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.